DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 30, 40 and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “…magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces…” The examiner explains that there is no mention in the specification as to the definition of what the applicant considers to be “substantially similar” magnetic flux density (i.e. within 10%, 20%, 30%,.. etc) and therefore the examiner cannot interpret the claims’ limitations accurately in relation to the prior art. Claim 49 (which depends from independent claim 40) recites “a linear permanent magnetic structure… wherein the linear permanent magnetic structure comprises multiple permanent magnets arranged in a linear configuration… wherein each of the permanent magnets in the linear permanent magnetic structure is magnetized in a direction perpendicular to the first and second surfaces of the linear permanent magnetic structure, and wherein adjacent permanent magnets in the linear permanent magnetic structure are magnetized in opposing directions such that the linear permanent magnetic structure does not impair normal operation of the camera, the compass, and the inductive charger in the electronic device.” the aforementioned limitations are already stated in parent claim 40 and it is unclear what the repetition of the limitations in the dependent claim intends. 
Claim Objections
Claims 42 and 50 both depend from independent claim 42. Claims 42 and 50 are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19, 21-22, 27 and 40-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HWANG (US 2009/0140692, hereinafter HWANG) in view of BAARMAN (US 2009/0106567 A1, hereinafter BAARMAN) and in further view of LIGTENBERG et al. (US 2007/0138806 hereinafter LIGTENBERG).

    PNG
    media_image1.png
    185
    498
    media_image1.png
    Greyscale

As per claims 16 and 40, HWANG discloses an electronic device having an inductive charger for charging a second electronic device using power from the rechargeable battery of the electronic device (See Pars.17 and 88, disclose inter-charging between a first electronic device and a second electronic device by controlling current flow across coil in the source device to induce current in the secondary coil of the second electronic device); the electronic device comprising:  
a camera; a compass; (See Fig.2, discloses a phone 100 comprising a camera 121, a compass is a common element of phones, the phone also includes GPS as disclosed in Par.39); a rechargeable battery configured to power the inductive charger of the electronic device to charge the second electronic device (see Pars.55, 69, 88 and 90, disclose the electronic device has a power supply 190 comprising a battery for providing power to the primary coil of the electronic device to charge a second electronic device 100-1). However HWANG does not disclose a first permanent magnetic structure configured for aligning the electronic device with a protective cover and for creating a separable magnetic attachment between the electronic device and the protective cover, wherein the first permanent magnetic structure defines a substantially flat first surface and a substantially flat second surface, wherein the first permanent magnetic structure comprises more than three magnetic sections arranged in a linear configuration, with each of the magnetic sections in the first permanent magnetic structure magnetized in a direction perpendicular to the first and second surfaces of the first permanent magnetic structure, wherein the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces, respectively, along an axis that runs perpendicular to the first and second surfaces, and wherein adjacent magnetic sections are magnetized in opposing directions such that the first permanent magnetic structure does not impair normal operation of the camera, the compass, and the inductive charger in the electronic device.
BAARMAN discloses an electronic device (See Figs.10 and 12 and Pars.12 and 44, electronic devices D1, D2 and L), the electronic device comprising: 
a first permanent magnetic structure configured for aligning the electronic device with a protective cover and for creating a separable magnetic attachment between the electronic device and the protective cover (See Par.50, discloses the presence of centering/locating magnets incorporated into i.e. “embedded into” [claim 40] device D1 and the wall 16a of the protective over to draw the device D1 into proper alignment with the charging coil set 34). 
HWANG and BAARMAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings disclosed by HWANG with that of BAARMAN by providing a magnetic structure in the electronic device and a protective cover for the benefit of protecting the electronic device and provide efficient charging by aligning the charge transmitting and the charge receiving coils while the electronic device is in storage. However HWANG and BAARMAN do not disclose wherein the first permanent magnetic structure defines a substantially flat first surface and a substantially flat second surface, wherein the first permanent magnetic structure comprises more than three magnetic sections arranged in a linear configuration, with each of the magnetic sections in the first permanent magnetic structure magnetized in a direction perpendicular to the first and second surfaces of the first permanent magnetic structure, wherein the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces, respectively, along an axis that runs perpendicular to the first and second surfaces, and wherein adjacent magnetic sections are magnetized in opposing directions such that the first permanent magnetic structure does not impair normal operation of the camera, the compass, and the inductive charger in the electronic device.
LIGTENBERG discloses a magnetic latching mechanism comprising a first permanent magnetic structure wherein the first permanent magnetic structure defines a substantially flat first surface and a substantially flat second surface (See Fig.7A, Item#210, discloses a magnetic structure comprising a plurality of magnets 212 each having a flat top surface and a flat bottom surface), wherein the first permanent magnetic structure comprises more than three magnetic sections arranged in a linear configuration (See Fig.7A, Items#212, disclose more than three magnets arranged linearly.), with each of the magnetic sections in the first permanent magnetic structure magnetized in a direction perpendicular to the first and second surfaces of the first permanent magnetic structure (See Fig.7A, discloses that each magnet 212 comprising a first polarity on top surface and an opposite polarity on the bottom surface), 2App. No.: 17/522,367 Atty Dkt No.: 1343/2/7 UTILReply filed: September 23, 2022wherein the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces, respectively, along an axis that runs perpendicular to the first and second surfaces (See annotated Fig. 7A above, the examiner asserts the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces since 2 points at equal distances from the first and second surfaces will be facing substantially similar magnetic structure at substantially similar distances), and wherein adjacent magnetic sections are magnetized in opposing directions such that the first permanent magnetic structure does not impair normal operation of the camera, the compass, and the inductive charger in the electronic device (See Fig.7A, Items#210, discloses the magnets are placed in alternate polarity SNSNSN, the effect is that the flux lines will go from one magnet which will reduce the range of the magnet and protect electronic device components. The examiner explains that this is an effect achieved by using the disclosed magnetic structure).
HWANG, BAARMAN and LIGTENBERG are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings disclosed by HWANG and BAARMAN with that of LIGTENBERG by using the disclosed magnetic structure to align the portable electronic device to the protective cover for the benefit of increasing the holding force by using a multipole magnet which provides stronger magnetic connection than a single pole magnet.

As per claim 17, HWANG, BAARMAN and LIGTENBERG discloses the electronic device of claim 16 as discussed above, wherein each of the magnetic sections is a separate piece of magnetic material (See LIGTENBERG, Fig.7A, discloses each magnetic section 212 is a separate piece of magnetic material).

As per claim 18, HWANG, BAARMAN and LIGTENBERG discloses the electronic device of claim 17 as discussed above, wherein each of the magnetic sections is in a shape of a rectangular cuboid (See LIGTENBERG, Fig.7A, discloses each magnetic section 212 is in a shape of a rectangular cuboid).

As per claim 19, HWANG, BAARMAN and LIGTENBERG discloses the electronic device of claim 16, wherein the electronic device is a mobile phone, an electronic tablet, a laptop computer, or a notebook computer having a display (See HWANG, Fig.1, Item#100, discloses a mobile phone).

As per claim 21, HWANG, BAARMAN and LIGTENBERG discloses the electronic device of claim 16 as discussed above, further comprising an inductive charging receiver for receiving inductive power to charge the rechargeable battery (See BAARMAN, Pars.44 and 50, discloses the presence of centering/locating magnets incorporated into i.e. “embedded into” [claim 40] device D1 and the wall 16a of the protective over to draw the device D1 into proper alignment with the charging coil set 34 such that the electronic device is charged by receiving the charging power from the inductive power supply).

As per claim 22, HWANG, BAARMAN and LIGTENBERG disclose the electronic device of claim 16 as discussed above, wherein the first permanent magnetic structure is configured to align the protective cover in a predetermined rotational orientation relative to the electronic device (See BAARMAN, Fig.10, Items#D1 and D2, disclose the magnets are placed to hold the electronic devices D1 and D2 in a portrait mode).

As per claim 27, HWANG, BAARMAN and LIGTENBERG disclose the electronic device of claim 16 as discussed above, but it does not disclose wherein the first permanent magnetic structure comprises Boron, Iron, and Neodymium, and wherein the first permanent magnetic structure is coated to avoid corrosion. However, neodymium-iron boron magnets are well known in the art and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by HWANG, BAARMAN and LIGTENBERG such that the first magnetic structure is a coated neodymium-iron boron magnets for the benefit of providing a corrosion resistant magnetic structure with high power to weight ratio.

As per claim 41, HWANG, BAARMAN and LIGTENBERG disclose the electronic device of claim 40 as discussed above, wherein the magnetic sections are separate pieces of magnetic material (See LIGTENBERG, Fig.7A, Items#210), however it does not disclose each magnetized in a single direction. LIGTENBERG discloses an alternative latching mechanism wherein each magnetic section is magnetized in a single direction (See LIGTENBERG, Fig.10A, Items#72 and 62, discloses the pieces may comprise magnets magnetized in a separate direction). It would have been obvious to one of ordinary skill in the art at the time of the invention to try the alternative magnetic structure wherein each magnetic section is magnetized in a single direction for the benefit of reducing the magnetic field at the back side of the magnetic structure to protect the electronic equipment.
Claims 23-25, 42 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HWANG in view of BAARMAN and LIGTENBERG and in further view of JANG et al. (US 2008/0164843 A1, hereinafter JANG).
As per claims 23 and 25, HWANG, BAARMAN and LIGTENBERG discloses the electronic device of claim 16 as discussed above, however it does not disclose further comprising a magnetic sensor configured to detect the presence of a magnetic field of the protective cover when the protective cover is in a closed position.
JANG discloses an electronic device comprising a magnetic sensor configured to detect the presence of a magnetic field of the protective cover when the protective cover is in a closed position (See Par.60, discloses a sensor placed on the display face such that when the protective cover is closed the screen is turned off and turns on the display when the protective cover is in the open position).
HWANG, BAARMAN, LIGTENBERG and JANG are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by HWANG, BAARMAN and LIGTENBERG with that of JANG by adding the disclosed magnetic sensor in the electronic device and the opposing magnet in the protective cover for the benefit of preserving power by turning off the screen when the protective cover is closed and activating the screen when the protective cover is rotated open..

As per claim 24, HWANG, BAARMAN, LIGTENBERG and JANG discloses the electronic device of claim 23 as discussed above, wherein, in response to detecting the presence of the magnetic field of the protective cover when the protective cover is in the closed position, the electronic device performs a pre-determined action (See JANG, Par.60, discloses the screen is turned off when the protective cover is in the closed position).

As per claims 42 and 50, HWANG, BAARMAN and LIGTENBERG discloses the electronic device of claim 40 as discussed above, however it does not disclose further comprising:
a magnet to secure a flap of the protective cover in a closed position; and
a magnetic sensor for detecting when the protective cover is in a closed position,
wherein the electronic device is configured to perform a first pre-determined action upon detecting the closing of the flap and to perform a second pre- determined action upon detecting the opening of the flap.
JANG discloses an electronic device comprising a magnet to secure a flap of the protective cover in a closed position; and a magnetic sensor for detecting when the protective cover is in a closed position, wherein the electronic device is configured to perform a first pre-determined action upon detecting the closing of the flap and to perform a second pre- determined action upon detecting the opening of the flap (See Par.60, discloses a sensor placed on the display face such that when the protective cover is closed the screen is turned off and turns on the display when the protective cover is in the open position).
HWANG, BAARMAN, LIGTENBERG and JANG are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by HWANG, BAARMAN and LIGTENBERG with that of JANG by adding the disclosed magnetic sensor in the electronic device and the opposing magnet in the protective cover for the benefit of preserving power by turning off the screen when the protective cover is closed and activating the screen when the protective cover is rotated open..

Claims 30-34 and 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG.
As per claims 30 and 43, BAARMAN discloses a protective cover configured to attach to an electronic device (See Fig.10, Item:B, discloses a bag, the bag comprising a structure to hold an electronic device D1, D2 and L), the protective cover comprising: 
a first permanent magnetic structure configured for aligning the protective cover with the electronic device and for creating a separable magnetic attachment between the protective cover and the electronic device (See Par.50, discloses the presence of centering/locating magnets incorporated into device D1 and the wall 16a of the protective over to draw the device D1 into proper alignment with the charging coil set 34). However BAARMAN does not disclose wherein the first permanent magnetic structure defines a substantially flat first surface and a substantially flat second surface, wherein the first permanent magnetic structure comprises more than three magnetic sections arranged in a linear configuration, wherein the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces, respectively, along an axis that runs perpendicular to the first and second surfaces, and wherein each of the magnetic sections is magnetized in a direction perpendicular to the first and second surfaces, with adjacent magnetic sections magnetized in opposing directions such that the first permanent magnetic structure does not impair normal operation of a camera, a compass, and an inductive charger in the electronic device.
LIGTENBERG discloses a magnetic latching mechanism comprising a first permanent magnetic structure wherein the first permanent magnetic structure defines a substantially flat first surface and a substantially flat second surface (See Fig.7A, Item#210, discloses a magnetic structure comprising a plurality of magnets 212 each having a flat top surface and a flat bottom surface), wherein the first permanent magnetic structure comprises more than three magnetic sections arranged in a linear configuration (See Fig.7A, Items#212, disclose more than three magnets arranged linearly), wherein the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces, respectively, along an axis that runs perpendicular to the first and second surfaces (See annotated Fig. 7A above, the examiner asserts the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces since 2 points at equal distances from the first and second surfaces will be facing substantially similar magnetic structure at substantially similar distances), and wherein each of the magnetic sections is magnetized in a direction perpendicular to the first and second surfaces (See Fig.7A, discloses that each magnet 212 comprising a first polarity on top surface and an opposite polarity on the bottom surface), with adjacent magnetic sections magnetized in opposing directions such that the first permanent magnetic structure does not impair normal operation of a camera, a compass, and an inductive charger in the electronic device (See Fig.7A, Items#210, discloses the magnets are placed in alternate polarity SNSNSN, the effect is that the flux lines will go from one magnet which will reduce the range of the magnet and protect electronic device components. The examiner explains that this is an effect achieved by using the disclosed magnetic structure).
BAARMAN and LIGTENBERG are analogous art since they both deal with magnetic structures in portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings disclosed by BAARMAN with that of LIGTENBERG by using the disclosed magnetic structure to align and hold the portable electronic device with the protective cover for the benefit of increasing the holding force by using a multipole magnet which provides stronger magnetic connection than a single pole magnet.

As per claim 31, BAARMAN and LIGTENBERG disclose the protective cover of claim 30 as discussed above, wherein the protective cover is configured to protect a mobile phone, an electronic tablet, a laptop computer, or a notebook computer (See BAARMAN, Fig.10, Items: D1, D2 and L and Par.2, discloses the electronic devices can be smartphones or laptops).

As per claim 32, BAARMAN and LIGTENBERG disclose the protective cover of claim 30 as discussed above, wherein each of the magnetic sections is a separate piece of magnetic material (See LIGTENBERG, Fig.7A, Items#210).

As per claim 33, BAARMAN and LIGTENBERG disclose the protective cover of claim 30 as discussed above, wherein each of the magnetic sections is in a shape of a rectangular cuboid (See LIGTENBERG, Fig.7A, Items#212).
	 As per claim 34, BAARMAN and LIGTENBERG disclose BAARMAN and LIGTENBERG disclose the electronic device of claim 40 as discussed above, wherein the magnetic sections are separate pieces of magnetic material (See LIGTENBERG, Fig.7A, Items#210), however it does not disclose each magnetized in a single direction. LIGTENBERG discloses an alternative latching mechanism wherein each magnetic section is magnetized in a single direction (See LIGTENBERG, Fig.10A, Items#72 and 62, discloses the pieces may comprise magnets magnetized in a separate direction). It would have been obvious to one of ordinary skill in the art at the time of the invention to try the alternative magnetic structure disclosed by LIGTENBERG wherein each magnetic section is magnetized in a single direction for the benefit of reducing the magnetic field at the back side of the magnetic structure to protect the electronic equipment.

As per claim 44, As per claim 41, BAARMAN and LIGTENBERG disclose the electronic device of claim 40 as discussed above, wherein the magnetic sections are separate pieces of magnetic material (See LIGTENBERG, Fig.7A, Items#210), however it does not disclose each magnetized in a single direction. LIGTENBERG discloses an alternative latching mechanism wherein each magnetic section is magnetized in a single direction (See LIGTENBERG, Fig.10A, Items#72 and 62, discloses the pieces may comprise magnets magnetized in a separate direction). It would have been obvious to one of ordinary skill in the art at the time of the invention to try the alternative magnetic structure disclosed by LIGTENBERG wherein each magnetic section is magnetized in a single direction for the benefit of reducing the magnetic field at the back side of the magnetic structure to protect the electronic equipment.

Claims 47-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of CHATTERJEE et al. (US 8,688,037 B2, hereinafter CHATTERJEE).
As per claims 47 and 48, BAARMAN and LIGTENBERG disclose the protective cover of claims 30 and 43 as discussed above, further comprising: a linear permanent magnetic structure; wherein the linear permanent magnetic structure defines a substantially flat first surface and a substantially flat second surface opposite the first surface such that the first and second surfaces of the linear permanent magnetic structure are substantially parallel to the contact surface of the electronic device, and wherein the linear permanent magnetic structure comprises multiple permanent magnets arranged in a linear configuration, wherein each of the permanent magnets in the linear permanent magnetic structure is in the shape of a rectangular cuboid, wherein each of the permanent magnets in the linear permanent magnetic structure is magnetized in a direction perpendicular to the first and second surfaces of the linear permanent magnetic structure, and
wherein adjacent permanent magnets in the linear permanent magnetic structure are magnetized in opposing directions such that the linear permanent magnetic structure does not impair normal operation of the camera, the compass, and the inductive charger in the electronic device (Please see claim 43 rejection which details the magnet structure disclosed in claim 49). However, BAARMAN and LIGTENBERG does not disclose a plurality of metallic contact pads on a contact surface of the electronic device; a linear permanent magnetic structure positioned proximate to the metallic contact pads, wherein the linear permanent magnetic structure is configured to form a detachable electrical coupling between the metallic contact pads of the electronic device and compatible metallic pads on the protective cover.
CHATTERJEE discloses an electronic device comprising a plurality of metallic contact pads on a contact surface of the electronic device and a permanent magnetic structure positioned proximate to the metallic contact pads, wherein the linear permanent magnetic structure is configured to form a detachable electrical coupling between the metallic contact pads of the electronic device and compatible metallic pads on the protective cover (See Figs.1, 2A and Col.10, line 60 to Col.11, line 26, disclose a dock and an electronic device comprising magnets to hold the electronic device to the dock and a plurality of pads 214 which align with pads 224 on the dock side to allow the electronic device to be charged by the dock).
BAARMAN, LIGTENBERG and CHATTERJEE are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG by adding charging metallic pads in proximity to the linear magnet for the benefit of allowing the electronic device to be charged in a wired manner from a protective cover which is only able to provide wired charging.

Claims 46 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HWANG in view of BAARMAN and LIGTENBERG and in further view of CHATTERJEE.
As per claims 46 and 49, HWANG, BAARMAN and LIGTENBERG disclose the electronic device of claims 16 and 40, further comprising: a linear permanent magnetic structure; , wherein the linear permanent magnetic structure defines a substantially flat first surface and a substantially flat second surface opposite the first surface such that the first and second surfaces of the linear permanent magnetic structure are substantially parallel to the contact surface of the electronic device, and wherein the linear permanent magnetic structure comprises multiple permanent magnets arranged in a linear configuration, wherein each of the permanent magnets in the linear permanent magnetic structure is in the shape of a rectangular cuboid, wherein each of the permanent magnets in the linear permanent magnetic structure is magnetized in a direction perpendicular to the first and second surfaces of the linear permanent magnetic structure, and
wherein adjacent permanent magnets in the linear permanent magnetic structure are magnetized in opposing directions such that the linear permanent magnetic structure does not impair normal operation of the camera, the compass, and the inductive charger in the electronic device (Please see claim 40 rejection which details the magnet structure disclosed in claim 49). However HWANG, BAARMAN and LIGTENBERG does not disclose a plurality of metallic contact pads on a contact surface of the electronic device; a linear permanent magnetic structure positioned proximate to the metallic contact pads, wherein the linear permanent magnetic structure is configured to form a detachable electrical coupling between the metallic contact pads of the electronic device and compatible metallic pads on the protective cover.
CHATTERJEE discloses an electronic device comprising a plurality of metallic contact pads on a contact surface of the electronic device and a permanent magnetic structure positioned proximate to the metallic contact pads, wherein the linear permanent magnetic structure is configured to form a detachable electrical coupling between the metallic contact pads of the electronic device and compatible metallic pads on the protective cover (See Figs.1, 2A and Col.10, line 60 to Col.11, line 26, disclose a dock and an electronic device comprising magnets to hold the electronic device to the dock and a plurality of pads 214 which align with pads 224 on the dock side to allow the electronic device to be charged by the dock).
HWANG, BAARMAN, LIGTENBERG and CHATTERJEE are analogous art since they all deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by HWANG, BAARMAN and LIGTENBERG by adding charging metallic pads in proximity to the linear magnet for the benefit of allowing the electronic device to be charged in a wired manner from a protective cover which is only able to provide wired charging.
Claim 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAARMAN in view of LIGTENBERG and in further view of WILLIAMS (US 2012/0043937, hereinafter WILLIAMS).
As per claim 36, BAARMAN and LIGTENBERG disclose the protective cover of claim 30 as discussed above, however BAARMAN and LIGTENBERG do not disclose further comprising a flap having a magnet to secure the flap in a closed position with the electronic device.
WILLIAMS discloses a bag comprising a charger for charging portable electronic devices further comprising a flap (Fig.1, Item#30) having a magnet to secure the flap in a closed position with the electronic device (See Fig.3, Par.25, disclose a first magnet [32] attached to the flap [30] and a second magnet [34] attached to the exterior body of the bag to match the fist magnet).
BAARMAN and LIGTENBERG are analogous art since they both deal with portable electronic devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention disclosed by BAARMAN and LIGTENBERG with that of WILLIAMS by adding the magnetic flap to the protective cover for the benefit of securing the portable electronic devices inside the protective cover.
Allowable Subject Matter
Claims 28-29 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims recite the limitations “a second permanent magnetic structure positioned to surround an outer perimeter of an inductive charging receiver coil of the electronic device such that the second permanent magnetic structure aligns the inductive charging receiver coil of the electronic device with an inductive charger, wherein the second permanent magnetic structure defines opposing top and bottom substantially flat surfaces,
wherein the second permanent magnetic structure comprises one or more arc- shaped magnetic sections assembled to form a full or partial ring shape, and wherein the one or more arc-shaped magnetic sections are each magnetized perpendicular to their top and bottom substantially flat surfaces in a pattern having at least two opposing magnetic poles at each surface such that the second permanent magnetic structure does not impair normal operation of the camera, the compass, the inductive charger, and an inductive charging receiver coil of the electronic device.” The claims explains the prior art does not disclose such an arc-shaped magnet in addition to the linear magnet in parent claims 16 and 30 and that it would not have been obvious to one of ordinary skill in the art to modify the invention disclosed in the prior art of record to include an additional arc-shaped magnet in its claimed configuration to the electronic device and protective cover comprising the linear magnetic structure.
	

References considered but not relied upon:
PERLINE (US 5.396,136): discloses a linear magnetic structure comprising a plurality of magnetic sections in an alternating pole configuration and wherein each magnetic section is magnetized in a direction perpendicular to both surfaces of the magnetic section. The linear magnetic structure is disclosed to have stronger magnetic field and that the magnetic field has a limited range compared to using a single magnet.
 CHO SUNG (KR 200205703 Y1), discloses a magnetic holder for a mobile phone, the magnetic holder comprising a linear magnetic structure comprising magnetized sections of alternating magnetic poles. CHO SUNG discloses that the linear magnetic structure has the advantage of making the magnet safe for the electronic device by reducing the height of the magnetic field such that it is below the battery or the LCD inside the electronic device
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) amended claims 16, 30, 40 and 43 have been considered but are moot because the new ground of rejection. Applicant argued that the previous prior art does not disclose “…wherein the first permanent magnetic structure generates magnetic flux densities having substantially similar magnitudes relative to the first and second surfaces as a function of distance from the first and second surfaces, respectively, along an axis that runs perpendicular to the first and second surfaces…” The applicant further argues that the presence of alternating multi poles causes the flux to instantly drop off and reach a very small value at a distance over 1mm, also argues that it is desirable to sandwich the magnet on both sides with similar and dissimilar backing materials or layers (Pages 17, 18 of the remarks). However neither argued limitations are recited in the claim language. Regarding claims 16 and 40, applicant argued that “HWANG, MATOUKA and GIOSCIA”  and “GUCCIONE and GIOSCIA” do not disclose a protective cover, In response to applicant's argument that the prior art references do not disclose the magnets used to couple the electronic device to a protective cover,  the examiner explains that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner asserts that the magnetic structure disclosed by HWANG, MATOUKA and GIOSCIA is capable of coupling an electronic device to a protective cover just as it couples the electronic device to a charger. GIOSCIA further discloses a protective cover comprising a flap (Figs.28A-28C and 32) and that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosed invention by using the magnets to couple the electronic device to a protective cover for the benefit of protecting the electronic device when it’s not in use. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859